Case 1:20-cv-04336-MKV Document 23-3 Filed 10/06/20 Page 1 of 16




                   Exhibit 3
               Case 1:20-cv-04336-MKV Document 23-3 Filed 10/06/20 Page 2 of 16




ASSET PRESERVATION
      INCORPORATED

                                         §1031 Exchange Summary
 This portion of your statement is a summary of the property associated with this account, important dates you should be awar
 of and any replacement property associated with your exchange.


    Michelle Goldstein
                                                                           Order#:
    18 E 17th St, 3rd Floor                                              Account#:
    New York        NY 10003                                         Statement Date:                8:23:53AM sk
                                                                              As Of:
                                                                    Exchange Cnslr:
                                                                          Phone#:
                                                                              Fax#:
                                                                              Email:




                                                       Closer/Company                                       Close Date
                                                       Craig Brown, Duval & Stachfeld LLP                   06/07/2017



  Address                                               Closer/Company                                      Close Date
                Case 1:20-cv-04336-MKV Document 23-3 Filed 10/06/20 Page 3 of 16




                                 ®

ASSET PRESERVATION
        INCORPORATED

                                 §1031 Exchange Account Statement

     Account#:                                    Order#:
Account Opened:    06/08/2017                      As Of:    11 /28/2017    Current Principle Balance:




     11/28/2017 OUTGOING WIRE: ABR BUILDERS LLC                                           $ (409,681.20)   $ 388,120.81
  20 11/28/2017 OUTGOING WIRE: ABR BUILDERS LLC                                            $ (85,000.00)   $ 303,120.81




                                            !RC§ I 031 "Qualified Intermediary••
                         National Headquarters: 1420 Rocky Ridge Dr., Ste 100 •Roseville, CA 95661
                         Eastern Regional Office: 100 Motor Parkway, Ste. 150 • Hauppauge, NY 11788
8/9/2019                   Case 1:20-cv-04336-MKV Document 23-3
                                                           PaymentsFiled 10/06/20 Page 4 of 16




                 Wells Fargo Business Online®




                                                                                                                                .SS-382/412



                                                                                                              ·. , ··· Novemtierle. 201a
             MEMO: :19 ctalicson SI ' '

           PayFIFlY THOUSAND AND 00/100 -----·-·-----······--·--
                                                               .................._ ...                                          DOLLARS

      !;                                                                                                                               sI••uso,ooo.ool •·
                         ABR BUILDERS LLC




   11_r_r~~---··-·-·· · - ~-·- - - -· -· ·-· · · ·-·.--·--.. . . .-..-Au_rn_o "_'z_·~ a_ r_~ E: · ·~· ·-·~· ·_· .J
                                                                                              VOID• DAYS AfTEfl 155Uf:
                         39 W 38TH ST RM l lOOW
                         NEW YORK, NY 10018·1951
                         '"nl'll+'ll"•'hlulJil11fl•lll•'l'"t1tJitJillh11••tlMil

                                                                                                                         ....




                                                                                                                                              z
                                                                                                                                              r

                                                                                                                                              m




  Check Images and Proof of Payment may contain confidential information. Please consider the location and privacy of your online device and printer.
 Wells Fargo is not responsible for this information being viewed by persons other than yourself.

 A printer-friendly version of this image will automatically print when you print this image from your browser. You can also save the Image to your
 computer by right-clicking on the image( or control-click on a Mac) and selecting "Save Picture As ... " (Select "Download Image to disk" on a Mac). You
 will need to create a name for the file.




https://billpay.wellsfargo.com/billpay/application/mca/PaymentCheckView/getrmageScreen?sourceEventName::::PaymentHistory&parentSourceName=..                1/1
8/9/2019                  Case 1:20-cv-04336-MKV Document Payments
                                                          23-3 Filed 10/06/20 Page 5 of 16



                Wells Fargo Business Online®




                                                        .   P~~6~L'RU       THIS   PA~MENT FOR OUR M~TUAL ~~STOMER
               Account:            NO ACCOUNT NUMl:U:K                           . . ·.. . .. . .. ..... . ..
                                                                            Please Direct Any Question& To
                                                                            wr~& r:~~t,o BANK, NA
                                                                                    58

                                                                          , . OEPT#~4.033, PQ .fl.OX 39000
                                                                           U1n4~~=sco, ~~i~2964                                          November 16.    2018
           MEMO: 31 c1orltion st

                                                                                                                                           DOLLARS
                                                                                                                                                                ''"

                                                                                                                                               sl····32,s1~l
                                                                                                                                                                ·~!
        TO            ABR BUILDERS LLC                                                                       VOID IG DAYS AFJER 1gSL1E
        THE           39 W 38TH ST RM l lOOW
        ORDER         NEW YORK, NY 10018·1951
        OF
                      llll1•1llt.lu11l11ll1•J1uJIJio1•llJoJl11•l1l"'llllJJli1olollll
                                                                                                                     AUTHORIZED SIGNATURE




                                                                                                                                                     D
                                                                                                                                                     0




 Check Images and Proof of Payment may contain confidential information. Please consider the location and privacy of your online device and printer.
 Wells Fargo is not responsible for this information being viewed by persons other than yourself.


 A printer~friendly version of this image wi!I automatically print when you print this image from your browser. You can also save the image to your
 computer by right-clicking on the image( or control-click on a Mac) and selecting "Save Picture As ... " (Select "Download Image to disk" on a Mac). You
 will need to create a name for the file.




https://billpay.wellsfargo.com/billpay/application/mca/PaymentCheckView/getlmageScreen?sourceEventName=PaymentHistory&parentSourceName=...                        1/1
                                                  Case 1:20-cv-04336-MKV Document 23-3
                                                                                  PaymentsFiled 10/06/20 Page 6 of 16




 •
8/9/2019




                             Wells Fargo Business Online®



                                              .... . . •. ,.., , , , . . .                                                                 ..                                                                                                                     .

 -
                                    ~;                                       T.iJ.TeP~;;!~d                    ···-·····-··--·--™--~--
                                                                                                                                       1
                                                                                                                                                w   . . . . . . . . . . . . . . . . .m   ..........   ---·--ch·~~k-·A·;;:;~~;;tTP;y~;-A·~~~~ ~t-"N~M;b~;····M-M~WWW··M-·i·

                                  ''""""""'""'"''"'''''""'",10/03;2Q.18'                                      W•N•=~M=-"'~~·MM/''~'''''~~M~~"""m"'"'M•~m~M~~,·~"''"MW~•~-:~··'""~~~"'""'"~MM•"'"'"'"""'~·-MM••~~~····.

                                                                                                                                                                                                                        $50,000.00 : No Account Number



 I' --·-·····                                               . . . . . . . . . . - Mw"ww-~. . . ™"-~-~w•
                                                                                               .............                                                                              .. . . . . . . . . . :. . . . . .""'"""""""'""""-~"""™-
                                                                                                                                                                                                                             . . . . . . . . . ..••wwwww•w•w•w•w~~~!~
                                                                                                                                                                                                                                                  . . . . . _. . . . ~~.!~l
                                                                                                                                                                                                                                                                      . . ..
                                   .. -~···                                    '•          '   '             ''"' '"     '                                                                                                                                                 '   ''"




  l ~::m w~ ·---~ ••rn"""'""""~"""""'"""_"_"~Www
  r•ww••••wwww'""-"™"'0"'""''"'"""M"'~"""WW~--~~---.-wwWWww•w•~--ww••                                          '" "   "'"'"WWM•WM~··-~-""™-~---w-wwwWw•w•~~•                                                                  """'   '""""'""""~W•-••·-••---•-•w•m••••W••w•W~   "'"""'"""WW~---,




                                                                                     ___           .. , ..                       •wwww , . , , _ _, , _ _ , _                                   " " " " ' " " ' " ' " " " " " _ " _ _ _, , _ _                                            ..
                                                                                                                                     ~.........




 I   i,,:              Acc:ount:                           NO ACCOUNT N                                                                                                                                                                           $50,000.00
                                                                                                                         Pleas& Direct Any Oue&tlon• To                                                                                            Sll-3821412
                                                                                                                         Wf~~GO            ~ANK,JIA
                                                                                                                         0Ef>f#J4033; PO BOX 38000
                                                                                                                                                                                                                 ,
               MICHELLE GOLDSTEIN ,
               le E 17TH ST FL3                                                                                         San Frj!l~i.SCQ., ~ 94131
               NEW YORK, NY 10CXJ3.1952                                                                                 9814001049         .. 0040358131                                                                                         October 04.
              UEMO: :It Ct.lricson St

            PayFIFTY THOUSAND AND 00/100 ··---·-·-····-·---····-···-·-·--·                                                                                                                                                                         DOLLARS

                                                                                                                                                                                                                                                          sI• ·so,ooo.ooi [~
                                                                                                                                                                                                                                                                  0


             TO                          ABR BUILDERS LLC                                                                                                                                        VQll)IG DAYS AFtUUSSIJE                                                                       ~



                                         :~:~f:::1. .:Yi~~::_···_"'""':"'": _
                                                                                                                                      1
                                                                                                                                                                                                                                            ~=----J
             THE
             ORDER
             OF


                                                                             1i...                                                                                     -- _:;....




                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                 ~

                         ,. .. ,:                                                                                                                                                                                                                                0
             ,,',,
                                                                                                                                                                                                                                                                 z 'C
                                                                                                                                                                                                                                                                 >
                                                                                                                                                                                                                                                                 z 0
                             ·'··
                              ,,,·;1                                                                                                                                                                                                                             ~ "'
                     .-: •
                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                   ii!
                                                                                                                                                                                                                                                                 ...   z
                        .                                                                                                                                                                                                                                        ~ CP
                                                                                                                                                                                                                                                                 §5
                                                                                                                                                                                                                                                                 ~m


                                                                                                                                                                                                                                                                 g~
                                                                                                                                                                                                                                                                 c     ~

                                                                                                                                                                                                                                                                 ill :i:
                                                                                                                                                                                                                                                                                     (;:
                                                                                                                                                                                                                                                                      u;
             (~              -                                                                                                                                                                                                                                       c
                                                                                                                                                                                                                                                                     zm
                                                                                                                                                                                                                                                                                     ()
                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                   .I
 Check Images and Proof of Payment may contain confidential information. Please consider the location and privacy of your online device and printer.
 Wells Fargo is not responsible for this information being viewed by persons other than yourself.


 A printer-friendly version of this image will automatically print when you print this image from your browser. You can also save the image to your
 computer by right-clicking on the image( or control-click on a Mac) and selecting "Save Picture As ... " (Select "Download Image to disk" on a Mac). You
 will need to create a name for the file.




https://billpay.wellsfargo.com/billpay/application/mca/PaymentCheckView/getlmageScreen?sourceEventName=PaymentHistory&parentSourceName=..                                                                                                                                                          1/1
8/9/2019                             Case 1:20-cv-04336-MKV Document Payments
                                                                     23-3 Filed 10/06/20 Page 7 of 16


                         Wells Fargo Business Online®

 View Check




                    Account:                NO ACCOUNT N                                                                   $40,000.00
                                                                                                                            56·3821412

           MICHELLE GOLDSTEIN
         18E17TH ST FL3                       ·
             NEW YORK, NY 1~11152
                                                                                                                                                                             ·',."
         UelolO; 3' Cl"'1CSGit St ..
                                                                                                                                                                            "           II
                                                                                                                            DOLLARS

                                                                                                                                  s!..-··-··40-.-000-.00--.hJ
                                                                                                                                                                            ~;:



                                                                                                                                                                                 :, I
                                                                                                                                                                           J
                                                                                                                                                                            ~I
        TO                       ABR BUILDERS LLC                                             YOtb IO DAYS A.Ff.ER 11$UE
       THE                       39 W 38TH ST RM 1JOOW
       ORDER                     NEW YORK, NY 10018-1951
                                                                                                                                                                    . ,.
       OF
                                 ll"1•111 111 •'11'h111•ll'•1ll"'"'•1lll•1'll•1dhll•'ul'1MI
                                                                                                                                                                           ~;.
                                                                                                                                                                      ,, : ~ I~
                                                                                                                                                  .,- ....... ·,,
                                                                                                      AUTHORIZED SIGNATURE




                  [:!::',
                                                                                                                                   ~     8
                         ;: Ii                                                                                                                                                    I
                        :=:!;
                                                                                                                                                                                  Ij

                 ..  -.
                 ·,l -,,




                                                                                                                                                                                        I
       '..,' '• ' ,: ,'·'I~!•:
                        ··1
                        . I:
       (' "•:;) J::
       ,-~




 Check Images and Proof of Payment may contain confidential information. Please consider the location and privacy of your online device and printer.
 Wells Fargo is not responsible for this information being viewed by persons other than yourself.

 A printer-friendly version of this image will automatically print when you print this image from your browser. You can also save the image to your
 computer by right-clicking on the image( or control-click on a Mac) and selecting "Save Picture As ... " (Select "Download Image to disk" on a Mac). You
 will need to create a name for the file.




https://billpay.wellsfargo.com/billpay/application/mca/PaymentCheckView/getlmageScreen?sourceEventName=PaymentHistory&parentSourceName=...                                       1/1
 819/2019                Case 1:20-cv-04336-MKV Document 23-3
                                                         PaymentsFiled 10/06/20 Page 8 of 16




                  Wells Fargo Business Online®

  View Check


  ~~~""===="":="·fi~~~~~f~:::::====~=~"=:~:···==:=:·:=:==:"~~~~~~i0~t~I~flff§i~~f~;fi~=:=::::~
                                                                                                                                                                           !lefat1ll

                                                                                                                  \l         1;.    ".

    I
                                                               Pfr%f!LPJ21! THIS PAYMEH·T· FOR OUll MUTUAL CUSTOMlll
                  Account:        NO ACCOUN T NUMDl:K                                      ·   ··   ·· ·· ·   ·        ·                      $28,909.20
                                                                               Please Oireet Any Ouestlons To                                  XX-XXXXXXX
                                                                               wr~~OBANK,NA
            MICHELLE GOLDSTEIN                                                 DEPTjp4033, PO BOX 39000
                                                                               San Fnili'tlsc.o~'~M.139
                                                                                                                                             Oetober 04. 201a
            18 E 17TH ST FL 3
            NEW YOR~. NY 10003-1115:1                                          9614001~          0040358132

     !      MEMO: • Clllrbon ti

      ~ Pay'lWl!NTY EIGHT THOUSAND NINE HUNDRED NINE AND 20/100 -·----·--·----····--··                                                         DOLLARS                            '·
     !:
                                                                                                                                                     sI··**28,909.201 I
            TO        ABR BUILDERS LLC                                                                        VOID ICI DAVI AFfE,_ 1111.11
     I!     THE       39 W 38TH ST RM 11 OOW
            ORDER     NEW YORK, NY 10018·1951
     lj.    OF        If l1!111fhMI11J1II•I1llJ 0l lh •hi •JI JI 1nul•111111111111 UJ 1•
                                                                                                                                         ~·.
      'I                                                                                                                   AtJTHORIZED SIGNATURE




                                                                                                                                                       I
                                                                                                                                                                :~
                                                                                                                                                           •' '~)
                                                                                                                                                       I , "' ·--.IJ
                                                                                                                                                       I.::     :.!11
                                                                                                                                                       : .~ ;{: l
                                                                                                                                                       i i.~ 1~        r
                                                                                                                                                       !    "   Cl I

                                                                                                                                                                ~!


 Check Images and Proof of Payment may contain confidential information. Please consider the location and privacy of your online device and printer.
 Wells Fargo is not responsible for this information being viewed by persons other than yourself.

 A printer-friendly version of this image w!I! automatically print when you print this image from your browser. You can also save the image to your
 computer by right-clicking on the image( or control-click on a Mac) and selecting "Save Picture As ... " (Select "Download Image to disk" on a Mac). You
 will need to create a name for the file.




https://billpay.wellsfargo.com/billpay/application/mca/PaymentCheckView/getlmageScreen?sourceEventName=PaymentHistory&parentSourceName=...                                         1/1
 81912019                 Case 1:20-cv-04336-MKV Document 23-3
                                                          PaymentsFiled 10/06/20 Page 9 of 16




               Wells Fargo Business Online®




                                                                                                                         Check Amount                              Account Number
                                                                                                                              $50,000.00




                             DOCUMENT C:OfiTAlff!S COLORED BACKGROUtlD OJI WHlre PAPER "VOID" ffATUJIE SIMULATED WATfRMAflK (REVERSE SIDE) MICRO.PRINT BORDER                                      •


             Account:          NO ACCOUNT N\Ul'l:s"~fl THIS PAY~EHT ·~· OUR MUT.UAL CUSTOMIR                                                    $50 000.00
                              . ,,                                            Please Direct Any 9ue&tlons ·Tei.:.                                      XX-XXXXXXX
                                                                             We'~~tA"'foo BANK, NA . ·. .·.._.•
        MlCHELLE GOLDSTEIN.                                                   D£PT~"°33. PO OOX 39000
        16 E 17TH ST Fl 3                                                    ·s~ri F~lsco. CA 94131
       )<EW YOR~,    ~y   10003-ll!Si                                        961400\~            ~3$290681                               · -_ Auggt 31, 2018
                                                                                                                                               ,.      "' '" ..,
                                                                                                                                             ••••--<        •'"'    ·::~:~_:::   ;.:,,



                                                                                                                                                       DOLLARS

                                                                                                                                                                   sI••uso,ooo.ool
       TO           ABR BUILDERS LLC                                                                            VQJD • DAY!i-AF1Efl 155Ul
       THE          39 W 38TH ST RM 11 OOW
       ORDER        NEW YORK, NY 10018-195!
       OF
                    ll'"""''l'l"'h•1•ll1u1••1• 1•1•11 111l1h•llll1l1lull11ll(ll                                                           J(l;~:;_ . . . . '         ..,_;.
                                                                                                                                                                                                       .·,   '.•


                                                                                                                                                                                     ·'"




                                                                                                                                                                                         8
                                                                                                                                                                                          z
                                                                                                                                                                                   ,, 0

                                                                                                                                                                                         "
                                                                                                                                                                                   m -I

                                                                                                                                                                                   ~
                                                                                                                                                                                  ~ 2'_,.!
                                                                                                                                                                                  ni
                                                                                                                                                                                  om




                                                                                                                                                                                  (ii:[!
                                                                                                                                                                                    ., ;;:. I
                                                                                                                                                                                       'z. '
                                                                                                                                                                                          -
                                                                                                                                                                                         !fl

                                                                                                                                                                                               i

 Check Images and Proof of Payment may contain confidential information. Please consider the location and privacy of your online device and printer.
 Wells Fargo is not responsible for this information being viewed by persons other than yourself.

 A printer-friendly version of this image will automatically print when you print this image from your browser. You can also save the image to your
 computer by right-clicking on the image( or control-click on a Mac) and selecting "Save Picture As ... " (Select "Download Image to disk" on a Mac). You
 will need to create a name for the file.




https://billpay.wellsfargo.com/billpay/application/mca/PaymentCheckView/getlmageScreen?sourceEventName=PaymentHistory&parentSourceName=..                                                                          1/1
81912019
                          Case 1:20-cv-04336-MKV Document 23-3    Filed 10/06/20 Page 10 of 16
                                                           Payments




                Wells Fargo Business Online®

 View Check

            Number                             Date Posted                                                                 Check                           Account Number
                                              0813012018                                                                          $48,742.60

    ~Zoom+




                Account:             NO ACCOUNT             N\Jtihifl THIS PAYME•~.•oa oua Mu~uAL cu~oMu                                        $48,742.80
                                                           ' ,,'.                   Please·:DJrectAny QUestl<ma Ta.·                              56-3821•12
                                                                                    wr~tllfF~Mio BANK, NA                  .
    [':.   MICHEll.E GOl.OSTEI. N                                                   DEPT#3:4033, PQ .BOX 39000
           18 E 17TH ST   ~L   3..                                                  S•n r,_,.c:isco. CA 94!39
           NEW YO~K, "!Y .JOQP~-11'.5~
                                                                        ,-,
                                                                               : ·~!~.101, •...
                                                                              •.'        <:?; '•i '·' ,.,
                                                                                                            ~'906H                           _•Aug,ust~1;          2018
           'M£Mc;;3t1~R                                                                  _,. ·.<• '



       PayFORTY EIGHT THOUSAND SEVEN HUNDRfD FORTY lWO AND 60/IOD ·-....---·-·..- - .                                                             DOLLARS

                                                                                                                                                            sI•..*48,742.sol [
           TO         ABR BUILDERS LLC                                                                               VOID It DAV$ AFTER t$$UE



                                                                                                                               c;.;:_,
           THE        39 W 38TH ST RM l JOOW
           ORDER
           OF
                      NEW YORK, NY 10018-1951
                      l1lol11111•1 111 •fl•1ul1ll11l•11llm1llJllll1ll1llflll•pl•1l.ll
                                                                                                                                            @~ - ";
                                                                                                                               AUTHORIZED SIGNATu·Re:···




                                                                                                                                                               .., «     I



                                                                                                                                                               ~~l
                                                                                                                                                               ~~
                                                                                                                                                                ·~
                                                                                                                                                               ·1 G
                                                                                                                                                               ~:,:;
                                                                                                                                                               :;\ T
                                                                                                                                                               ,,, Vi
                                                                                                                                                                  •::
                                                                                                                                                                  :1·1




 Check Images and Proof of Payment may contain confidential information. Please consider the location and privacy of your online device and printer.
 Wells Fargo is not responsible for this information being viewed by persons other than yourself.

 A printer-friendly version of this image will automatically print when you print this lmage from your browser. You can also save the image to your
 computer by right-clicking on the image( or control-click on a Mac) and selecting "Save Picture As ... " (Select "Download Image to disk" on a Mac). You
 will need to create a name for the file.




https://billpay.wellsfargo.com/billpay/application/mca/PaymentCheckView/getlmageScreen?sourceEventName=PaymentHistory&parentSourceName=...                                       1/1
81912019                 Case 1:20-cv-04336-MKV Document 23-3   Filed 10/06/20 Page 11 of 16
                                                          Payments




                 Wells Fargo Business Online®

 View Check Cnnv




       ~zoom+




                                                        P~C-&!i.lf.211 THtS PAVM. ENT_ FOR O~R MU.~UAL l;!J.~OMIA
                 Account:       .NO ACCOUNT            NUMIH:K                    ..   .               . •                        $40,000.00
                                                                      Please Olreel Any Oile$tloni Ta                              XX-XXXXXXX
                                                                      We'~~ BANK, NA. :.·...
            MICHELLE GOLDSTEIN .                                       OEPT#3.. 033, PQ_ BOX 39000
            18 E 11THSHL3 ··· ..                                     . San F~n<1s.cc>, CA 94139
            NEW YOR~, NY 1llO();j.11an                                 9614001~           003$290690
                                     1
            MEMO: :It~~·:.

                                                                                                                                   DOLLARS

                                                                                                                                                        s\····40,000.00It
   )
   I:
       ~.   TO         ABR BUILDERS LLC                                                                VOID tO DAY$ AFlER llSUE                                         Ii
   .I ''
            THE
            ORDER
            OF
                       39 W 38TH ST RM llODW
                       NEW YORK, NY 10018·195!
                                                                                                                                   ••   •       '


                                                                                                                                                        ..
                                                                                                                                                         h
                                                                                                                                                                        !I
                                                                                                                                            '       '
                                                                                                                                                                        :~:
                       llJIJldlhl11lll1hhlll1llJllnhllllllllo1lh•il11l1hu11lll'                                                         .~·-...
                                                                                                                                                                        Ii
                                                                                                                                                             _.



                                                                                                               AUTHORIZED SIGNATURE




 Check Images and Proof of Payment may contain confidential information. Please consider the location and privacy of your online device and printer.
 Wells Fargo is not responsible for this information being viewed by persons other than yourself.

 A printer-friendly version of this image will automatically print when you print this image from your browser. You can also save the image to your
 computer by right-clicking on the image( or control-click on a Mac) and selecting "Save Picture As ... " (Select "Download Image to disk" on a Mac). You
 will need to create a name for the file.




https://billpay.wellsfargo.com/billpay/application/mca/PaymentCheckView/getlmageScreen?sourceEventName=PaymentHistory&parentSourceName=..                                     1/1
 8/9/2019                   Case 1:20-cv-04336-MKV Document 23-3    Filed 10/06/20 Page 12 of 16
                                                             Payments




                    Wells Fargo Business Online®

  View Check

                                              ·-                                         ·················-1·-··-································
                                                        -·--·
                                                    n-•·r···--------~------~--------··
                                                                                                                                        ····--·~·~··································-················· ·······~·····1

                                                    __L
                                                        Date Posted                                                                     Check Amount l Payee Account Number
                                              _,,                   ~~-"~~~--,                                                                                                                 .. ~.~.•
                                                                                         ''"'"-~---=·-~-~~~-"'"·'"~~~•••"-"~''"~~~------·-· -·-'-""''~'"'"'''''"'"'"'"'""~'~-~--~~----~=-v,~~--·~
                                                      : 08/30/2018                                                                               $20,000.00      No Account Number




                   Account:
                                     NO ACCOUNT                           N'dti'Bift r•11 PAvM••.r •o•.ou• MUJUAL €u~oMH                                         $20,000.00
                                                                                          Please Direct Any Qlie.$tlon•.TO." ..

      ~ r~1H1~~'JsntllfTEl•N
     I
                                                                                                                                                                   XX-XXXXXXX
                                                                                          ~~tT,,,,,~to BANK, 'ilA                  .....••• ·. ····
                                              '                                 '         DEPT#34033, PO BOX 39000

                                                                                                                                                            ·Auau$f31 ·. ·. 18
                                                                                          $•11 Frtnc:~sco, CA 94139
              N~W   YORK, NY 1«1<J<i'.11152                                               9"14001048        ' --
             ..··ME~~~SI<·.
     11 PaylWENlY 'THOUSAND AND Oll/100 - - · - - · - - · - - - · - · - - - · - · · · -                                                                            DOLLARS
     {
     ,,i::                                                                                                                                                                   sI..··20.000.00                  J.

              TO          ABR BUILDERS LLC                                                                                     YOID • DA.VS AFTIR ISIUE
              THE         39 W 38TH ST RM l IOOW
              ORDER       NEW YORK, NY 10018-1951
              OF          l'll'fll1lhll1•1•ll•l1l•l•hlll11h1l1u1fru1llufl1 11llllliM
                                                                                                                                           AUTHORIZED SIGNATURE




 Check Images and Proof of Payment may contain confidential information. Please consider the location and privacy of your online device and printer.
 Wells Fargo is not responsible for this information being viewed by persons other than yourself.

 A printer-friendly version of this image will automatically print when you print this image from your browser. You can also save the image to your
 computer by right-clicking on the image( or control-click on a Mac) and selecting "Save Picture As ... "(Select "Download Image to disk" on a Mac). You
 wi!I need to create a name for the file.




https://billpay.wellsfargo.com/billpay/application/mca/PaymentCheckView/getlmageScreen?sourceEventName=PaymentHistory&parentSourceName=...                                                                         1/1
819/2019                                             Case 1:20-cv-04336-MKV Document 23-3   Filed 10/06/20 Page 13 of 16
                                                                                      Payments




                                    Wells Fargo Business Online®

 View Check



  f'~ww               .,. "••• • <"""""""'"'"""   WM"'"""-·-~~---•www~----~~-~->•<•••OW">m~,o,,w,w••w•~---•www--w•w•                                             '"""''''~mmmw   .. wWo•wwww~~--WWWWW•W•••wwwW••-wW•-,.               ,,,,.,,__~~-~---1




  i ~Zoom +                                                                                                                                                                                                                               Default j
  \,,,          www       -                                  '"   ''''''''''w,, , , w   w••~--~---~---·--·-~w•w••"•w•woww•w••mwowo•ww•m•w••M••••w~•--~~~~~~--~~·•••••rnww , '"'"°' w, , --~~-~~•w••ww•••wwwww m••w••-~-~--~~----•" ""' _ _:: __




                                                                                                                                                                                                     XX-XXXXXXX



  I !'                  Ni;\V YORK, NYH10!.XJ3.1952
                        18 E 11TH ST    3
                                                                                                           .     .      .   ~·~ F'°nOlooo, CA8'J39
                                                                                                                            !IG14oo1...      Q03QSOl386                                             ··y·_ 27·.:·'.20·.·
                                                                                                                                                                                         ·.·.·...J··U.
                                                                                                                                                                                                             _ ·;,1.'.8
 11.                    MEUO; 311           ctarbon ti.,,.._. --                                               .·. ·. · .•                                                                                                                       ~
 : :"                                                                                                                                                                                                                                            Ii
 ! 1.:. PayFIFTV THOUSAND AND G0/100 · - - - · - - · - · · -...............-...............                                                                                                          DOLLARS                                     W


  11!·                                                                                                                                                                                                         sI····so,000.00!1:i:
         i::.                                                                                                                                                                                                                                    I·
 I. I·                 TO
                       THE
                                                  ABR BUILDERS LLC
                                                  39W3BTHSTRM1100W
                                                                                                                                                             "'""'"""YSAf1£RISS•IE
                                                                                                                                                                                                                                                 ,
 i 1:,                                                                                                                                                                 ,.._L/'                ~          0   .· .··                              !
                                                                                                                                                                       -rr--                                          .. :· / • . ,           .• ~
                       ORDER                      NEW YORK, NY 10018-1951                                                                                                                 1
 · I'.' OF                                        lhll 11 1ll 11 11•1 1 h1hl•l•1hlwl1••1•1lllllll1lll 11•1tl 1111hll                                                                    ~
         l.~                                                                                                                                                          AUTHOJUZED SIGNATURE                                                       ~i




                                                                                                                                                                                                                           z
                                                                                                                                                                                                                           r
                                                                                                                                                                                                                          m




 Check Images and Proof of Payment may contain confidential information. Please consider the location and privacy of your online device and printer.
 Wells Fargo is not responsible for this information being viewed by persons other than yourself.

 A printer-friendly version of this image will automatically print when you print this image from your browser. You can also save the image to your
 computer by right-clicklng on the image( or control-click on a Mac) and selecting "Save Picture As ... " (Select "Download Image to disk" on a Mac). You
 will need to create a name for the fi!e.




https://billpay.wellsfargo.com/biUpay/application/mca/PaymentCheckView/getlmageScreen?sourceEventName=PaymentHistory&parentSourceName=...                                                                                                             1/1
81912019              Case 1:20-cv-04336-MKV Document 23-3   Filed 10/06/20 Page 14 of 16
                                                       Payments




                 Wells Fargo Business Online®

 View Check




                                                                                                                            XX-XXXXXXX




   .: ..
    :
   I..r
   i:       TO      ABR BUILDERS LLC                                                          YOH> Ill DAYS AFTUll lllUf:
   I!·· THE         39 W 38TK ST RM l!OOW
   '.
   .! ·:    ORDER   NEW YORK, NY 10018-1951
   :   (,
            OF      llo1 oll fl II• Ill 11• 11IJ•'Ih•11 Ihll1•11•I1l 1lhtl•l u111'111111 •I




 Check Images and Proof of Payment may contain confidential information. Please consider the location and privacy of your online device and printer.
 Wells Fargo is not responsible for this information being viewed by persons other than yourself.

 A printer-friendly version of this image will automatically print when you print this image from your browser. You can also save the image to your
 computer by right-clicking on the image( or control-click on a Mac) and selecting "Save Picture As ... " (Select "Download Image to disk" on a Mac). You
 will need to create a name for the file.




https://billpay.wellsfargo.com/billpay/application/mca/PaymentCheckView/getlmageScreen?sourceEventName=PaymentHistory&parentSourceName=...                  1/1
8/9/2019                 Case 1:20-cv-04336-MKV Document 23-3   Filed 10/06/20 Page 15 of 16
                                                          Payments




                 Wells Fargo Business Online®

  View Check




  I"~~" """""~                  DOCUMENT CONTAINS CO                                                                                   JCMO·PRINT 60ROl;A


    Ii           Account:                                                                                                                   $26,427.00
                                      ;:·:   -~   .
                                  :                                                                                                          58-382/412
    11
            MICHELLE GOLOSTEIN "
    I.      18 E 17TH ST FL 3" "'"""
    !'"     NEW YORK, ~y 10clO:MSSi                                                                                                        July 271 2018
            MEMO; 3' C l - SI jjRrgras pa_,i

          Pay1WEN1Y SIX THOUSAND EQUB HUNDRED 1WEN1Y SEVEN AND                                   aa11ao ..........................           DOLLARS



           TO         ABR BUILDERS LLC                                                                         VOID ICI DAVI AFTER ISSUE
           THE        39 W 38TH ST RM ! IOOW
           ORDER      NEW YORK, NY 10018"1951
    ~:     OF         11ll 111l l11lu 11ll'lII1l 1• •1I hol i Ii 111h'1111• I• h1111•111111111




                                                                                                                                                            c
                                                                                                                                                            z
                                                                                                                                                            m




 Check Images and Proof of Payment may contain confidential information. Please consider the location and privacy of your online device and printer.
 Wells Fargo is not responsible for this information being viewed by persons other than yourself.

 A printer-friendly version of this image wiH automatically print when you print this image from your browser. You can also save the image to your
 computer by right-clicking on the image( or control-click on a Mac) and selecting "Save Picture As ... " (Select "Download Image to disk" on a Mac). You
 will need to create a name for the file.




https://billpay.wellsfargo.com/billpay/application/mca/PaymentCheckView/getlmageScreen?sourceEventName=PaymentHistory&parentSourceName=...                      1/1
8/9/2019            Case 1:20-cv-04336-MKV Document Wells
                                                    23-3Fargo
                                                           Filed 10/06/20 Page 16 of 16



  WELLS FARGO
 Check Details
 Check Number
 Date Posted
 Check Amount
                                                                              ..06/07/18
                                                                                $237,227.40
                                                                                                           ···········~······




                                    .-   .'   .   - .- '.,,. ., '·'          ... '' - .... ..:.~ •'' ; •.• :: .. , .:';J..•. l..•.1!.Li.:....l!!!-
                                                                                                                                                           ...
                                                                                                                                                          ·''      :1,




                                                                                                                                                         ,-               1179        ~
                                                                                                                                                                                      ~




                                                          ---·
                                                            ...                                                                                                 1w1w111mmooffill11111111
                                                                                                                                                                 J 3 +, 2 i :J.. y,/JJ
                                                                      \..,                                                      ~     '='       r    ~                                I


              -L-'-""''-'--+=-__::___;.__ _ _ _ _ _~_·._·._·                                                                                              $
                                                                                                                                               0

                                                                                                                                                _ ·__;"




                                                                                                                        J, .,,..,,pri.-J +'-'~"+., rw(.; •.t..;- ~




For your security, information like account numbers, signatures, and the ability to view the backs of checks
have been removed from the images.
You can see full or partial fronts and backs of the images by using the link at the top of the window.

'51 Equal Housing Lender




https://connect.secure. wellsfargo.com/accounts/start?SAMLart=AAQB8uoEQCR 14WDgSxaU4QNGCHpGcoS 1az95FNXUpGqcJhNHYDCUWwYAxP...                                                              111
